Citation Nr: 1004115	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The Veteran had active military service from August 1963 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2004 and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

This case was remanded by the Board for additional 
development regarding the PTSD claim in February 2007 and 
again in April 2008.  (Because the Veteran contends that his 
bruxism is secondary to PTSD, consideration of the bruxism 
claim was deferred pending the results of the PTSD remand and 
subsequent readjudication by the RO.  For the same reasons, 
the bruxism claim will again be deferred.)  Because the 
agency of original jurisdiction (AOJ) did not fully comply 
with the Board's April 2008 remand orders, the Board must 
remand again.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).

When the Board remanded these issues in February 2007, the 
AOJ was instructed to attempt to verify the Veteran's in-
service stressful experiences, as specifically claimed by the 
Veteran.  Initially, the AOJ sought only to verify one of 
many claimed stressors, the witnessing of an aircraft being 
shot down while landing at Saigon.  Given the Board's remand 
order to attempt to verify the Veteran's claimed stressors, 
and because the AOJ had not fully complied with the Board's 
remand order to attempt to verify each of the Veteran's 
alleged stressors, the Board remanded again in April 2008 in 
accordance with Stegall, supra.  The Board's April 2008 
remand orders were explicit:  

In order to identify all of the stressors 
that the Veteran has previously claimed, 
the AOJ was directed to "scrutinize the 
record," particularly the Veteran's 
Statements in Support of Claims and the 
VA psychiatric treatment report 
electronically signed by Dr. Marqua on 
September 16, 2004, that reported that 
the Veteran claimed to have feared for 
his life in an incident involving Viet 
Cong passing close to him at night.  

The AOJ was then to contact the Veteran 
and request that he provide as specific 
information as is possible regarding his 
claimed stressors.  The Veteran was to be 
given examples of the details necessary 
for verification.  

Utilizing the claimed stressor 
information submitted by the Veteran, the 
RO was thereafter to contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) in an attempt to verify 
the Veteran's alleged stressors.  

On remand the AOJ corresponded with the Veteran in April 
2008, seeking information needed to verify the Veteran's 
claimed stressors.  It is clear from that letter, however, 
that the AOJ did not scrutinize the Veteran's record as 
ordered in the Board's remand order.  As a result, the only 
specific stressor for which information was requested by the 
AOJ was related to a reported C-123 shoot-down incident.  

Since the AOJ limited its inquiry to the Veteran, and 
therefore the search, to a single claimed stressor, the Board 
must once again remand in order to seek verification of all 
of the Veteran's claimed stressors.  The claimed stressors 
are scattered throughout the claims file, including but not 
necessarily limited to (1) on a VA Form 21-4138, Statement In 
Support Of Claim, received in October 17, 2003, as amended in 
an annotated copy received in November 2004; (2) on a Form 
21-4138 dated May 8, 2008; and (3) on a VA Form 21-0781, 
Statement In Support Of Claim for Service Connection for 
Post-traumatic Stress Disorder (PTSD), dated in May 2008.  It 
is particularly important to attempt to corroborate each 
claimed event in light of an August 2009 VA examination 
report wherein the examiner notes that the PTSD experienced 
by the Veteran (albeit subclinical in its manifestations) is 
not traceable to the single event that has in fact been 
corroborated, but instead is likely due to experiences during 
service that have not yet been verified.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:

1.  In order to identify all of the 
stressors that the Veteran has previously 
claimed, the AOJ must scrutinize the 
record, including the Veteran's 
Statements in Support of Claims and a VA 
psychiatric treatment report 
electronically signed by Dr. Marqua on 
September 16, 2004, which report shows 
that the Veteran claimed to have feared 
for his life in an incident involving 
Viet Cong passing close to him at night.  

2.  After the above-requested development 
is accomplished, the AOJ must contact the 
Veteran and request that he provide as 
specific information as is possible 
regarding all of his claimed stressors, 
as noted in the body of the remand, 
above, and as determined by the AOJ's own 
examination of the record.  The Veteran 
must be given examples of the details 
necessary for verification.  The Veteran 
should be reminded that he should date 
all submissions to VA.  

3.  Utilizing all of the claimed stressor 
information submitted by the Veteran, 
both that which has been in the record as 
well as any newly submitted information, 
the RO should thereafter contact the 
JSRRC in an attempt to verify any of the 
Veteran's alleged stressors that have not 
already been researched and reported on 
by JSRRC.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The Veteran should be 
notified that pertinent evidence 
submitted to VA after these issues have 
been returned to the Board for 
adjudication cannot be considered by the 
Board without returning the new evidence 
to the AOJ for its consideration unless 
consideration by the AOJ is expressly 
waived in writing by the Veteran or his 
representative.  See 38 U.S.C.A. 
§ 20.1304(c) (2009).  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  




